*922OPINION.
Love :
Practically the identical facts, except as to parties, were considered by the Board, and the same issue, as presented herein, was decided favorably to the petitioner in Morris Cohn, Jr., 6 B. T. A. 586. Accordingly, the action taken by the Commissioner with respect to the amounts reported by decedent as income for the years 1922 and 1923, respectively, is reversed.
Inasmuch as we do not have before us the Commissioner’s computations, we are unable to determine whether the entire deficiency as to each year results from his action with respect to which error was alleged.
Judgment will he entered for the yetitioners on 15 days'1 notice, wider Rule 50.